PER CURIAM.
Appellee sued appellant for breach of an alleged contract by which appellant agreed to pay appellee $3,500 for superintending the construction of a building. Appellant paid appellee $1,200 and discharged him while the construction was going on. No evidence was offered by either side as to whether or not appellee obtained, tried to obtain, or could have obtained other employment between the time of his discharge and the time when the building was completed. The verdict and judgment were for the full amount of the claim, $2,300. Appellant urges that an allowance should have been made on account of sums which appellee might have earned in mitigation of damages. While it does not appear that the court gave the jury any instruction on that subject, neither does it appear that appellant asked for any. Appellant’s counsel assured the court that he was satisfied with the in: structions given. It is now too late to complain that they were insufficient. We need not consider what instruction on the subject, if any, the court should have given on request. Appellant’s other contentions are also without merit.
Affirmed.